Citation Nr: 1817446	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-33 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a back disability, to include degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for a back disability, to include degenerative arthritis of the lumbar spine.

3. Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a left shoulder and arm disability.

8.  Entitlement to service connection for a right shoulder and arm disability.

9.  Entitlement to service connection for a left ankle disability.

10.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at an October 2017 videoconference hearing before the undersigned.  A copy of the transcript is of record.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final March 1992 rating decision, the RO denied entitlement to service connection for a back disability; the Veteran did not submit a Notice of Disagreement, no new and material evidence was submitted within one year of the decision, and the decision became final.

2.  The evidence received since the final March 1992 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability.

3.  In a final March 1992 rating decision, the RO denied entitlement to service connection for a left knee disability; the Veteran did not submit a Notice of Disagreement, no new and material evidence was submitted within one year of the decision, and the decision became final.

4.  The evidence received since the final March 1992 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disability.

5.  In a final March 1992 rating decision, the RO denied entitlement to service connection for a right knee disability; the Veteran did not submit a Notice of Disagreement, no new and material evidence was submitted within one year of the decision, and the decision became final.

6.  The evidence received since the final March 1992 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disability.

7.  The competent and credible evidence does not demonstrate that the Veteran's currently diagnosed right and left knee status post total knee replacement with degenerative changes did not have their onset during active duty service, manifested within one year of separation, or are otherwise etiologically related to service.  

8.  The competent and credible evidence does not demonstrate that the Veteran has a current diagnosis for a left arm and shoulder disability, a right arm and shoulder disability, a left ankle disability, or a right ankle disability.  


CONCLUSIONS OF LAW

1.  The March 1992 rating decision that denied the claim for service connection for a back disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for a back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The March 1992 rating decision that denied the claim for service connection for a left knee disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  New and material evidence has been received to reopen the claim for entitlement to service connection for a left knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The March 1992 rating decision that denied the claim for service connection for a right knee disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

6.  New and material evidence has been received to reopen the claim for entitlement to service connection for a right knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

7.  The criteria to establish entitlement to service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

8.  The criteria to establish entitlement to service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

9.  The criteria to establish entitlement to service connection for a left arm and shoulder disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

10.  The criteria to establish entitlement to service connection for a right arm and shoulder disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

11.  The criteria to establish entitlement to service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

12.  The criteria to establish entitlement to service connection for a right ankle disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing an NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c)(2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a)(2017).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161 - 62 (1999).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Back Disability

The Veteran's original claim for service connection for a back disability was denied in a March 1992 rating decision because the evidence did not show an in-service complaint, treatment, or injury to his back as a result of a parachute jump.  The decision is final as the Veteran did not file a NOD and new and material evidence pertaining to the Veteran's claim was not received within one year of the March 1992 rating decision.

Since the Veteran's prior final denial in March 1992, the record includes VA treatment records, records from the Social Security Administration, and private treatment records, to include a private medical opinion from P. G. Estvold, M.D.  In a September 2010 opinion, P. G. Estvold, M.D., stated that the Veteran's in-service paratrooping activities may have contributed to the development of degenerative changes and associated pain in the axial skeleton.  The Board finds that this evidence is new as it was not previously of record and tends to relate to a previously unestablished fact necessary to substantiate the underlying claims of service connection, that is his back disability may be related to his service.  Dr. Estvold's private medical opinion is presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for a back disability is reopened

Left and Right Knee Disabilitys

The Veteran's original claims for service connection for a left knee disability and a right knee disability were denied in a March 1992 rating decision because the evidence did not show an in-service complaint, treatment, or injury to either knee as a result of a parachute jump.  The decision is final as the Veteran did not file a NOD and new and material evidence pertaining to the Veteran's claims was not received within one year of the March 1992 rating decision.

Since the Veteran's prior final denial in March 1992, the record includes VA treatment records, records from the Social Security Administration, and private treatment records, to include a private medical opinion from M. T. Hartsfield, M.D.  In a July 2011 opinion, M. T. Hartsfield, M.D., noted that the Veteran underwent total knee replacement and arthroplasty, and had substantial degenerative changes.  He further opined that a substantial portion of the Veteran's knee disabilitys were developed from an injury that he occurred during his active duty service.  The Board finds that this evidence is new as it was not previously of record and tends to relate to a previously unestablished fact necessary to substantiate the underlying claims of service connection, that is his knee disabilities may be related to service.  Dr. Hartsfield's private medical opinion is presumed credible for the purpose of reopening the claim.  Consequently, the claims of entitlement to service connection for a left and right knee disability are reopened.

Service Connection

The Veteran contends that his left and right knee disability, left and right shoulder and arm disability, and left and right ankle disability were due to his military service, specifically a hard parachuting landing.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166 - 67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  That presumption is rebuttable by probative evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3)(, 3.309(a).  For those listed chronic disabilitys, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a disability was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The first requirement for any service connection claim is evidence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Factual Background

Service treatment records show that an arm and shoulder, ankle, or knee disability or defect was not noted in the Veteran's January 1967 enlistment examination.  There were no subsequent complaints, treatment, or diagnosis for any shoulder and arm, ankle, and knee related problems, including in the June 1970 separation examination.  

An August 1991 treatment record noted that the Veteran's left knee pain was probably related to degenerative changes. 

In a November 1991 VA examination, the examiner noted that the Veteran injured his right knee while working in an oil field and had knee surgeries in 1984 and 1986.  The Veteran was diagnosed with right knee laxity of medial collateral ligament and a radiological study revealed a mild degree of degenerative arthritic changes in the right knee and a normal left knee.  The Veteran was diagnosed with status post reconstructive surgery and degenerative joint disease of the right knee in a November 1995 VA examination and August 1997 VA examination.

A June 1996 VA treatment record noted that the Veteran's right knee pain started in 1983 and that he had reconstructive surgery in 1984 and 1986.

In a June 2010 statement, the Veteran reported that he injured his legs, ankles, hips, knees, and back after being dragged across the drop zone by a parachute during service.  He stated that in 1979, W. Spain, M.D., stated that the Veteran needed surgery on his knees, left ankle, and back.

In a September 2010 private opinion by P. G. Estvold, M.D., the Veteran indicated that he had sustained, but did not report, injuries to his knees and ankle during service.  The physician noted that when he began seeing the Veteran in February 2008, the Veteran reported severe neck pain with associated right arm pain and weakness.  P. G. Estvold, M.D., opined that the Veteran's paratrooping activity may have contributed to the development of the degenerative changes and associated pain in his axial skeleton and major joints of the lower extremities.

According to a July 2011 private medical opinion by M. T. Hartsfield, M.D., the Veteran has status post total knee replacement with substantial degenerative changes.  M. T. Hartsfield, M.D., opined that a substantial portion of the Veteran's disability developed in 1967 to 1970 from an injury incurred while on active duty.

In a January 2012 statement, the Veteran reported that he had arthritis in his left arm and shoulder.

A July 2012 VA treatment record showed complaints of right and left arm pain.

At his October 2017 hearing, the Veteran testified that during service, he hit the ground hard after a parachute jump and was dragged for about quarter mile.  He reported that he injured his feet, heels, arms, chest, and back.  Service treatment records reflect complaints of lumbar pain, sore heel, and left foot pain.  The Veteran also reported that he had right shoulder surgery.

In an October 2017 statement, T. Woods, M.D., M.P.H., stated that the Veteran had been under his care since May 2015 and that the Veteran had right arm pain and numbness.

Left and Right Knee Disabilitys

Based on a careful review of the subjective and clinical evidence demonstrates that the preponderance of the evidence weighs against finding service connection is warranted for the Veteran's left and right knee disabilitys. 

As an initial matter, the evidence does not show that the Veteran had any knee problems during his active duty service.  Further, there is no documented injury in service to either the Veteran's left or right knee.  The Board notes that the Veteran has asserted that he injured his knees in service, after a hard parachuting landing.  However, the Board finds that this statement is outweighed by his contemporaneous service treatment records, which did do not show any complaints, treatment, or diagnosis of a knee disability.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Moreover, the record indicates that the Veteran injured his knee while working in an oil field and that his right knee pain did not begin until 1983. 

As arthritis is a chronic disease under 38 C.F.R. § 3.309(a), the Board has considered whether the Veteran is entitled to presumptive service connection under 38 C.F.R. § 3.307(a)(3).  The evidence does not show any evidence that his arthritis manifested within one year of separation from service.  Rather, the Veteran was diagnosed with right knee arthritis in November 1991 and probable left knee arthritic changes in August 1991.  Additionally, a knee disability was noted during service.  Therefore, the Board finds that the Veteran is not entitled to service connection on a presumptive basis under either 38 C.F.R. § 3.307(a)(3) or under 38 C.F.R. § 3.303(b) for continuity of symptomatology. 

Additionally, the Board acknowledges that the Veteran has submitted a medical opinion by M. T. Hartsfield, M.D., who opined that the Veteran's knee disability developed during active duty service from an in-service injury.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008), the Court held that when evaluating the probative value of a medical opinion, the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Here, Dr. Hartsfield's favorable opinion is premised on a finding that the Veteran injured his knees in service.  However, as discussed above, it is not shown that the.Veteran injured his knees in service, his assertions of continuity of symptomatology have not been found credible, and there was an intervening injury post service.  Accordingly, it cannot be said that Dr. Hartsfield's opinion was based on an accurate factual and medical background and thus has no probative weight.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).

While the Board recognizes the Veteran's lay assertions that his left and right knee disability were caused by an in-service injury, the Board finds that the Veteran is not competent to provide such a medically complex etiological opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board finds that the Veteran's lay assertions are not competent to provide a medical link between his left or right knee disability and military service.  So, the Veteran's assertions as to the etiology of his left or right knee disability offer little probative value.

The Board further notes that because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a disability of either a left or a right knee disability.  See 38 U.S.C. § 5103A (a)(2) (2012) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159 (d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.

The Board notes that lay persons are competent to provide opinions on some medical issues. Kahana v. Shinseki, 24 Vet. App. 428 (2011). However, as to the etiology of knee disabilities, to include arthritis, the issue of causation of such medical disabilitys is medical determinations outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's knee disabilities are related to his service, the Board has not uncovered any credible evidence which supports such a connection and the Veteran lacks the medical expertise to competently determine the etiology of his knee disabilities.

Accordingly, as the preponderance of the evidence is against the claims for service connection, the benefit-of-the-doubt rule does not apply, and the service connection claims for left and right knee disabilitys are denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left and Right Shoulder and Arm Disabilitys and Left and Right Ankle Disabilitys

Based on a careful review of the subjective and clinical evidence demonstrates that the preponderance of the evidence weighs against finding that service connection is warranted for the Veteran's left and right ankle disabilitys and left and right shoulder and arm disabilitys.

Although the record shows reports of left and right arm and shoulder pain, particularly in the right arm and shoulder,  pain alone, without a diagnosed or identifiable underlying disability, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v Principi, 259 F.3d 1356 (Fed. Cir. 2001)(dismissing challenge to the issue whether pain, along, can be considered a disability).  The Board recognizes that the Veteran reported in a January 2012 statement that he had arthritis in his left arm and shoulder.  The Veteran is certainly competent to report the pain in his left and right arms and shoulders, but he does not have the specialized medical training to diagnosis a musculoskeletal or neurological disorder.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's assertion as to the diagnosis of a left or right arm and shoulder disability has little probative weight.

The Veteran has not presented, identified, or alluded to the existence of any post-service medical evidence of a diagnosis of a left or right arm disability or a left or right ankle disability and the evidence of record does not show that the Veteran has an underlying left or right arm and shoulder disability or left or right ankle disability.  Here, no underlying disability has been clinically diagnosed during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Accordingly, without competent medical evidence of record that the Veteran has a left or right arm and shoulder disability or a left or right ankle disability, the claims for service connection for a left arm and shoulder disability, a right arm and shoulder disability, a left ankle disability, and right ankle disability must be denied.  38 U.S.C. § 5107(b)(2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for a back disability is reopened.  To that extent only, the appeal is granted.

As new and material evidence has been received, the claim for entitlement to service connection for a left knee disability is reopened.  To that extent only, the appeal is granted.

Entitlement to service connection for a left knee disability is denied.

As new and material evidence has been received, the claim for entitlement to service connection for a right knee disability is reopened.  To that extent only, the appeal is granted.

Entitlement to service connection for a right knee disability is denied.
 
Entitlement to service connection for a left arm and shoulder disability is denied

Entitlement to service connection for a right arm and shoulder disability is denied

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right ankle disability is denied.


REMAND

Unfortunately, a remand is required in this case for the claim for service connection for a back disability.  

The Veteran has asserted that he sustained injuries to his back, feet, and heels after a hard parachute landing.  The Veteran's DD 214 show that he had basic airborne training and service treatment records reflect complaints of pain in his lumbar back..  Further, in a September 2010 private opinion, P. G. Estvold, M.D., stated that the Veteran's in-service paratrooping activities may have contributed to the development of degenerative changes and associated pain in the axial skeleton.  Dr. Estvold's September 2010 opinion lacks any rationale in which to enable the Board to render an informed decision. Thus, it is inadequate for adjudication purposes. In light of the above, the Board finds that a VA examination and opinion is warranted.





Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records for the Veteran's back disability that are not currently of record.  Request the Veteran to identify and provide authorization for VA to obtain private treatment records.  

2.  After the above is completed, to the extent possible, schedule a VA examination with an appropriately qualified examiner to determine the nature and etiology of any diagnosed back disability.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

After reviewing the claims file, the examiner should address whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed back disability had its onset during active duty service, or was otherwise etiologically related to service.

In providing the above opinion, the examiner must note consideration of the statements from the Veteran regarding the onset and continuity of symptomatology since service.  In addition, the examiner must reconcile the September 2010 private medical opinion (discussed above) with his or her own.  All opinions expressed must be accompanied by a complete rationale.

3.  Thereafter, readjudicate the claim remaining on appeal.  If the benefit sought on appeal is denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


